Case: 13-60223      Document: 00512551826         Page: 1    Date Filed: 03/06/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 13-60223                                 FILED
                                                                               March 6, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff – Appellee

       v.

TERRY THOMAS BROWN,
                                                 Defendant – Appellant



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:11-CR-113-1


Before KING, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Terry Thomas Brown challenges the district court’s denial of his motion
to suppress. For the following reasons, we AFFIRM the judgment of the
district court.
            I.    FACTUAL AND PROCEDURAL BACKGROUND
       Terry Thomas Brown, together with co-defendant Anthony D. Jones, was
charged by indictment with four counts of aiding and abetting the passing of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60223     Document: 00512551826     Page: 2   Date Filed: 03/06/2014


                                  No. 13-60223

counterfeit $100 bills. Brown moved to suppress evidence obtained as the
result of an unlawful arrest.         Specifically, Brown seeks to suppress
incriminating statements he made to a Secret Service special agent while he
was in detention.
      The district court held an evidentiary hearing on Brown’s motion and a
similar motion filed by Jones. At the hearing, Chip Benjamin, a police officer
with the City of Tupelo, Mississippi, testified that on July 30, 2011, he received
a dispatch call to a residence, where he spoke with Kasi Guyton about her
receipt of a counterfeit $100 bill at her yard sale. Benjamin arrived at Guyton’s
home within ten minutes of the call and possibly “less than five minutes” after
the call. Guyton reported that a black male accompanied by a white male had
given her the money, which she discovered was counterfeit when she went to a
nearby store to try to get change. The employees at the store identified the bill
as counterfeit by using a marker pen. Guyton told Officer Benjamin that the
black male had given her the bill.
      Officer Benjamin testified that Guyton said the men were driving “a
newer model silver Toyota four-door truck with Florida [license] plates.” She
stated that the black male was wearing a green shirt and blue jeans. During
the conversation, a truck matching Guyton’s description drove by. Officer
Benjamin asked Guyton if the truck that drove by looked like the one the men
were in, and she responded affirmatively.        Officer Benjamin immediately
returned to his patrol car and followed the truck. Officer Benjamin could tell
that the vehicle matched the make, model, and color of the truck described by
Guyton, and when he caught up to it he saw that it had Florida license plates.
      Officer Benjamin observed the vehicle turn into a gas station, and he
followed. When Officer Benjamin pulled into the gas station, the black male
was in the driver’s seat of the vehicle and the white male was “standing outside
the [passenger] door.” Officer Benjamin activated his patrol car’s blue lights

                                        2
     Case: 13-60223         Document: 00512551826          Page: 3     Date Filed: 03/06/2014


                                         No. 13-60223

as he pulled into the station. The white male looked directly at Officer
Benjamin’s patrol car and the flashing lights. 1 He then “hurriedly tr[ied] to
get in the [convenience] store” located at the gas station. Officer Benjamin
instructed him to “get back in the truck,” but the man did not heed the
instruction. Officer Benjamin exited his vehicle, pulled his service weapon,
and again ordered the man back to the truck, at which point he complied. 2
Officer Benjamin testified that when the man returned to the vehicle, Officer
Benjamin noticed open beer cans on the floorboard of the vehicle’s passenger
side. 3 He ordered both men to place their hands on the dashboard.
       Officer Benjamin obtained both men’s driver’s licenses and told the
driver the reason for the stop. In the courtroom, he identified Jones as the
driver of the vehicle and Brown as the passenger. Officer Benjamin testified
that when he spoke with Jones at the gas station, Jones was wearing clothing
matching the description given by Guyton. Officer Benjamin informed Jones
that he was suspected of passing counterfeit money, and asked Jones several
questions about where he was coming from and why he was in Tupelo. Jones
explained that he was driving from Alabama to Tennessee to pick up his
daughter. Officer Benjamin testified that Jones’s story “didn’t make sense” to
him.




       1   Our review of the patrol car’s video from the incident confirms this order of events.
       2The video indicates that Officer Benjamin ordered Brown to return to the vehicle
four times before drawing his service weapon.
       3 By ordinance in the City of Tupelo, consuming or opening a container of beer is
restricted to certain designated areas, and “[n]o beer shall be open or in the possession of any
person in automobiles at any time on public property, streets or highways.” Tupelo, Miss.,
Code of Ordinances § 5-18(a)(1) (2003). Violation of the ordinance is punishable by a fine not
exceeding $1,000, imprisonment not exceeding ninety days, or both. Id. § 1-8.
        Officer Benjamin’s police report did not mention the open containers. He testified at
the hearing that “[t]he Tupelo detectives did not like us to mix felony and misdemeanor
charges . . . so we charged [Jones and Brown] with the felony charge of counterfeiting.”
                                                3
     Case: 13-60223       Document: 00512551826         Page: 4    Date Filed: 03/06/2014


                                      No. 13-60223

       Guyton then arrived at the scene. Officer Benjamin had not asked her
to follow him; she came to the gas station on her own initiative. She identified
Jones as “the guy” who gave her the counterfeit bill, and told Jones, “[y]ou gave
me a fake hundred-dollar bill.” Jones responded that he did not know the bill
was counterfeit and he would “make it right.” Officer Benjamin then removed
Jones from the truck and had him place his hands on the vehicle. Officer
Benjamin checked Jones’s pockets and found a counterfeit $100 bill, at which
point Officer Benjamin handcuffed Jones and placed him under arrest. During
a search of Jones’s vehicle, officers found another counterfeit bill in Jones’s
wallet, which was on the driver’s seat; a large sum of counterfeit money in the
passenger side door; and another large counterfeit sum in a book in the back
seat. There was also a computer printout of yard sale locations in the Tupelo
area. Legitimate money was found separate from the counterfeit bills, in the
driver’s side door. Items that appeared to be from yard sales were in the bed
of the truck. 4
       A second officer, Clay Hassell, arrived at the scene and took Brown into
custody while Officer Benjamin spoke with Jones. Officer Hassell patted down
Brown and did not find any counterfeit bills on him. When a third officer,
Nathan Sheffield, arrived, he escorted Brown to Officer Benjamin’s vehicle.
Officer Sheffield testified at the hearing that he noticed the smell of alcohol on
Brown’s breath and person. Officer Sheffield also testified that he noticed open
containers of alcohol on the floorboard of the vehicle’s passenger side.
       Officer Benjamin stated that Jones did not commit a traffic violation. He
testified that Guyton did not provide any information about the clothing worn



       4  It is not clear whether Officer Benjamin saw the yard sale items before or after he
placed Jones and Brown under arrest. At the hearing, he testified that he saw the items after
arresting Jones and Brown. In the police report, he stated that he noted the items when he
first spoke with Jones, before placing Jones under arrest.
                                             4
    Case: 13-60223     Document: 00512551826     Page: 5   Date Filed: 03/06/2014


                                  No. 13-60223

by the white male accompanying Jones, and she did not speak with Brown
when she arrived at the gas station. Officer Benjamin had no information at
the time of the stop that Brown was in possession of counterfeit money. Officer
Benjamin stated that at the time Brown returned to the vehicle, he was being
detained, and that “[t]he open containers and the smell of alcohol on him” were
the reasons for his detention.
      The district court denied both defendants’ motions to suppress in an oral
order three weeks after the hearing on the motion. It found that Guyton had
described “the persons” that had paid her with the counterfeit bills, that Brown
was the passenger in the truck, and that he had “almost immediately exited
the truck and attempted to walk into the convenience store.” The court noted
that when Guyton arrived at the scene, she said to “one or both defendants,
‘[y]ou gave me a fake 100-dollar bill.’” The court stated that Jones replied “that
he did not know it was fake, ‘I will make it right,’” which was “indicative to the
[c]ourt that Jones and the other occupant, Brown, were aware that the
currency passed at the yard sale was counterfeit currency.” The court found
that Officer Benjamin frisked both defendants and that “counterfeit money
was found on their person,” as well as within the vehicle.
      The court performed a two-tiered reasonable suspicion analysis under
Terry v. Ohio, 392 U.S. 1 (1968), as articulated in United States v. Grant, 349
F.3d 192, 196 (5th Cir. 2003). “[C]onsidering the totality of the circumstances,”
it determined that Officer Benjamin’s actions in immediately following the
truck were justified at their inception. The court concluded that the ensuing
      search or seizure was reasonably related in scope to the
      circumstances that justified the stop in the first place, considering
      the location of the yard sale items in the back of the truck and the
      acknowledgement of finding the counterfeit bills in the vehicle and
      on the persons of Jones and Brown, and also in light of the
      responses made by Jones, the driver of the truck, that he did not
      know that the bills were fake and that he would make them right.

                                        5
    Case: 13-60223    Document: 00512551826       Page: 6   Date Filed: 03/06/2014


                                   No. 13-60223

“Considering the totality of all of the facts encountered or confronted by this
officer,” it found that the motion to suppress should be denied. Although
Brown’s motion to suppress was “predicated upon his arrest being without
probable cause,” the district court did not expressly address probable cause.
      Following the denial of his motion, Brown entered a conditional guilty
plea to one count of aiding and abetting the passing of a counterfeit bill,
reserving his right to challenge the ruling on his motion to suppress. The
district court sentenced Brown to twenty-four months’ imprisonment and a
three-year term of supervised release. Brown was also ordered to pay $100 in
restitution. Brown filed a timely notice of appeal.
                      II.      STANDARD OF REVIEW
      “To assess a district court’s ruling on a motion to suppress evidence
under the Fourth Amendment, we review its factual determinations for clear
error and the ultimate Fourth Amendment conclusions de novo.” United States
v. Brigham, 382 F.3d 500, 506 n.2 (5th Cir. 2004) (en banc) (citing United States
v. Gonzalez, 328 F.3d 755, 758 (5th Cir. 2003)). “Factual findings are clearly
erroneous only if a review of the record leaves this Court with a definite and
firm conviction that a mistake has been committed.” United States v. Hearn,
563 F.3d 95, 101 (5th Cir. 2009) (internal quotation marks and citation
omitted).   The district court’s ruling should be upheld “if there is any
reasonable view of the evidence to support it,” United States v. Scroggins, 599
F.3d 433, 440 (5th Cir. 2010) (quoting United States v. Gonzalez, 190 F.3d 668,
671 (5th Cir. 1999)), and the reviewing court “can affirm the lower court’s
decision on any grounds supported by the record,” United States v. McSween,
53 F.3d 684, 687 n.3 (5th Cir. 1995).
                            III.   APPLICABLE LAW
      Pursuant to Terry, 392 U.S. 1, “[p]olice officers may briefly detain
individuals on the street, even though there is no probable cause to arrest

                                        6
    Case: 13-60223    Document: 00512551826      Page: 7   Date Filed: 03/06/2014


                                 No. 13-60223

them, if they have a reasonable suspicion that criminal activity is afoot.”
United States v. Michelletti, 13 F.3d 838, 840 (5th Cir. 1994) (en banc). To
determine whether such an investigatory stop was legal, the court first
examines “whether the officer’s action was justified at its inception, and then
inquires whether the officer’s subsequent actions were reasonably related in
scope to the circumstances that justified the stop.” Brigham, 382 F.3d at 506
(citing Terry, 392 U.S. at 19–20).         “Reasonable suspicion requires less
information and certainty than the probable cause needed to make an arrest.”
United States v. Vickers, 540 F.3d 356, 361 (5th Cir. 2008). “Whether an officer
has reasonable suspicion to stop is answered from the facts known to the officer
at the time.” Id. Courts “must look at the totality of the circumstances of each
case to see whether the detaining officer has a particularized and objective
basis for suspecting legal wrongdoing.” United States v. Arvizu, 534 U.S. 266,
273 (2002) (internal quotation marks and citation omitted). The court “looks
at all circumstances together to weigh not the individual layers, but the
laminated total.” United States v. Olivares-Pacheco, 633 F.3d 399, 402 (5th
Cir. 2011).
      “It is well established that under the Fourth Amendment a warrantless
arrest must be based on probable cause.” Hogan v. Cunningham, 722 F.3d 725,
731 (5th Cir. 2013) (quoting United States v. Castro, 166 F.3d 728, 733 (5th
Cir. 1999) (en banc) (per curiam)). Probable cause for an arrest made without
a warrant “exists when the totality of facts and circumstances within an
officer’s knowledge at the moment of arrest are sufficient for a reasonable
person to conclude that the suspect had committed an offense.” United States
v. Hebert, 131 F.3d 514, 524 (5th Cir. 1997). The probable cause standard
“requires substantially less evidence than that sufficient to support a
conviction.” United States v. Ho, 94 F.3d 932, 936 (5th Cir. 1996) (internal
quotation marks and citation omitted).

                                       7
    Case: 13-60223         Document: 00512551826         Page: 8     Date Filed: 03/06/2014


                                       No. 13-60223

      Passing counterfeit currency with intent to defraud is a crime in
violation of 18 U.S.C. § 472. 5 “Generally, probable cause to arrest for the
offense of passing a counterfeit note is established by circumstances showing
the passing of a counterfeit note coupled with an identification of the individual
who passed the note.” United States v. Hernandez, 825 F.2d 846, 849 (5th Cir.
1987); see also United States v. Burbridge, 252 F.3d 775, 778 (5th Cir. 2001)
(“An ordinary citizen’s eyewitness account of criminal activity and
identification of a perpetrator is normally sufficient to supply probable cause
to stop the suspect.”).
      “[R]easonable suspicion may ‘ripen’ or ‘develop’ into probable cause for
an arrest if a Terry stop reveals further evidence of criminal conduct.”
Scroggins, 599 F.3d at 441. “Of particular significance in those cases in which
the available description is alone sufficient for a stopping for investigation, is
the possibility that it may develop into probable cause for arrest as a
consequence of what the police see or hear during the detention.” WAYNE R.
LAFAVE, SEARCH AND SEIZURE § 3.4(c) (5th ed. 2012).
                           IV.    MOTION TO SUPPRESS
      This case requires us to determine, first, whether a police officer had
reasonable suspicion to perform an investigatory stop and, second, whether his
reasonable suspicion ripened into probable cause during the course of the stop.
We find in the affirmative on both questions. Accordingly, we affirm the
district court’s denial of Brown’s motion to suppress.



      5   Section 472 provides:
      Whoever, with intent to defraud, passes, utters, publishes, or sells, or attempts
      to pass, utter, publish, or sell, or with like intent brings into the United States
      or keeps in possession or conceals any falsely made, forged, counterfeited, or
      altered obligation or other security of the United States, shall be fined under
      this title or imprisoned not more than 20 years, or both.
      18 U.S.C. § 472 (2013).
                                              8
    Case: 13-60223    Document: 00512551826     Page: 9   Date Filed: 03/06/2014


                                 No. 13-60223

      A. Terry Analysis
      Officer Benjamin’s investigatory stop was justified at its inception
because he had reasonable suspicion that criminal activity had occurred. See
Michelletti, 13 F.3d at 840. The record shows that police received a phone call
from Guyton regarding counterfeit money she received at a yard sale, and
Guyton informed Officer Benjamin that a store clerk had identified the bill as
counterfeit.   Officer Benjamin had a particularized and objective basis to
believe that the individuals in the vehicle he followed were involved in the
crime. See Vickers, 540 F.3d at 361. Guyton described the physical appearance
of the man who gave her the bill, and said he was accompanied by a white
male. She described the vehicle in which they were riding. When a truck
matching Guyton’s description drove by, Guyton identified it as “look[ing] just
like” the truck the men were in. When Officer Benjamin followed the truck, he
determined that it matched the make, model, and color of the vehicle described
by Guyton, and had Florida license plates.
      Brown suggests that because “[t]he truck was not in operation, and
[Brown] was not in the truck at the time he was detained,” there was no
reasonable suspicion to stop him, as opposed to his co-defendant, Jones. We
disagree. Officer Benjamin knew that a white male accompanied the male who
passed the counterfeit bill. The testimony reveals that Brown was “standing
outside the [passenger] door” when Officer Benjamin pulled in behind the
pickup truck, and that he “hurriedly tr[ied] to get in the [convenience] store.”
The police video shows Brown standing outside the truck’s passenger side, with
the door open, and closing the door as Officer Benjamin pulls up behind the
truck. This record is sufficient for us to conclude that Officer Benjamin had
reasonable suspicion to include Brown in the scope of his investigatory stop.
      Under the second prong of the Terry analysis, the question is whether
Officer Benjamin’s actions “were reasonably related to the circumstances that

                                       9
   Case: 13-60223     Document: 00512551826     Page: 10   Date Filed: 03/06/2014


                                 No. 13-60223

justified the stop, or to dispelling his reasonable suspicion developed during
the stop.” Brigham, 382 F.3d at 507. We conclude that they were.
      Brown argues that Officer Benjamin’s “show of force and authority,” in
drawing his service weapon, “left [Brown] no choice but compliance” and
therefore constituted “a de facto warrantless arrest of a citizen without
probable cause.” We construe this argument to suggest that Officer Benjamin’s
actions exceeded the permissible scope of a Terry stop.        The government
contends that Officer Benjamin’s “actions of ordering Brown back into the
truck were reasonable in the course of an investigative detention, and did not
amount to a full blown arrest.” The government explains that the actions
“were clearly reasonably related to the circumstance[s] that justified the stop.”
      Even assuming there was no probable cause to arrest Brown when
Officer Benjamin drew his service weapon, his actions did not exceed the scope
of the stop under Terry. Officer Benjamin had reasonable suspicion to believe
that Brown had been involved in criminal activity. Brown disobeyed Officer
Benjamin’s order, delivered four times, to return to the vehicle. Given these
circumstances, Officer Benjamin’s actions in drawing his service weapon were
reasonably related to the circumstances justifying the stop. See, e.g., United
States v. Abdo, 733 F.3d 562, 566 (5th Cir. 2013) (holding that stop “was a
proper investigatory detention” where officer drew his weapon, ordered
defendant to halt, and placed defendant in handcuffs inside a patrol car);
United States v. Sanders, 994 F.2d 200, 206 (5th Cir. 1993) (“[U]sing some force
on a suspect, pointing a weapon at a suspect, ordering a suspect to lie on the
ground, and handcuffing a suspect—whether singly or in combination—do not
automatically convert an investigative detention into an arrest requiring
probable cause.”). “The Fourth Amendment does not require a policeman who
lacks the precise level of information necessary for probable cause to arrest to


                                       10
   Case: 13-60223    Document: 00512551826      Page: 11   Date Filed: 03/06/2014


                                 No. 13-60223

simply shrug his shoulders and allow a crime to occur or a criminal to escape.”
Vickers, 540 F.3d at 361 (quoting Adams v. Williams, 407 U.S. 143, 145 (1972)).
      In sum, reasonable suspicion existed to believe that Brown was involved
in a recently completed crime of passing of counterfeit money, which gave
Officer Benjamin the right to stop him. Officer Benjamin did not exceed the
permissible scope of the stop when he drew his service weapon.
      B. Probable Cause
      We conclude that the laminated total of the evidence was more than
sufficient to cause Officer Benjamin’s reasonable suspicion to ripen into
probable cause during the course of the investigatory stop. See United States
v. Harlan, 35 F.3d 176, 179 (5th Cir. 1994); Scroggins, 599 F.3d at 441.
      Officer Benjamin knew that counterfeit bills had been passed.           He
followed a vehicle identified by Guyton, and the vehicle matched the make,
model, and color of the truck described by Guyton, and had Florida license
plates. Brown walked away from Officer Benjamin, despite seeing that the
patrol car’s lights were activated, and despite Officer Benjamin’s multiple
orders to return to the truck.    Finally, Officer Benjamin testified at the
suppression hearing that he saw open beer cans on the floorboard of the
passenger side of the vehicle when Brown returned to the vehicle.            The
presence of an open beer container in a vehicle is a violation of Tupelo city
ordinances, see Tupelo, Miss., Code of Ordinances § 5-18, which Officer
Benjamin testified is an arrestable offense. While none of these factors alone
may have been sufficient to create probable cause, the laminated total was
more than sufficient. See Olivares-Pacheco, 633 F.3d at 402.
      The fact pattern here is analogous to that in United States v. Rice, 652
F.2d 521 (5th Cir. Unit A Aug. 1981). In Rice, the court also found probable
cause to arrest an individual who did not actively participate in passing a
counterfeit bill, but was with someone who did, when that individual took

                                      11
   Case: 13-60223     Document: 00512551826      Page: 12   Date Filed: 03/06/2014


                                  No. 13-60223

independent actions that led the police officer to believe the individual “might
be involved [with] or at least ha[ve] some knowledge of [his associate’s] illegal
activity.” Id. at 525. In Rice, defendants Rice and Williford, accompanied by
a third individual who was never identified, entered a drug store in a mall,
where Rice paid the sales clerk using a counterfeit twenty-dollar bill, while
Williford stood at the magazine rack. Id. at 523. After the men left, the clerk
concluded the bill was counterfeit, notified the manager, and called the police.
Id. at 523–24. The clerk and the manager went into the mall to see if they
could identify the suspects. Id. at 524. The clerk was able to indicate Rice and
Williford to the manager, after which she returned to the store. Id. When a
police officer arrived, the manager identified Rice and Williford to him. Id.
The officer approached the men and asked them for identification; they were
evasive, and their answers raised the officer’s suspicions. Id. After the officer
obtained identification from the men, the store manager again “pointed out
Rice as the man who had passed the bill to the clerk.” Id. The officer arrested
both men. Id. While Williford was being handcuffed, he dropped his wallet,
which the officer retrieved. Id. The officer found two counterfeit bills in the
wallet. Id.
      Rice and Williford challenged the validity of their arrests for lack of
probable cause. The court concluded that there was sufficient probable cause
to support the arrest of both men, even though Williford “did not actively
participate in passing the bill[.]” Id. at 525. The court explained:
      When viewed in totality, not a vacuum, we find the officer had before
      him information that (i) three men had passed a counterfeit bill at
      Skillern’s Drug Store, (ii) Williford was with Rice, (iii) they both
      were reluctant to identify themselves on the officer’s request,
      initially only giving their first names, (iv) both denied possessing
      any identification, (v) it was only on his specific notice of the wallet
      in Williford’s pocket and repeated request for identification that
      Williford produced the driver’s license which bore another name and
      picture, and (vi) the bill Rice was charged with passing was indeed
                                       12
      Case: 13-60223      Document: 00512551826          Page: 13      Date Filed: 03/06/2014


                                        No. 13-60223

        counterfeit. . . . Williford’s action in seeking to (i) hide his true
        identity, (ii) evade giving even his last name, and (iii) avoid giving
        identification until the officer spotted his wallet, when combined
        with the other factors, establish the officer had probable cause to
        arrest him.
Id.
        Here, Brown took independent actions, like Williford in Rice, that
suggested he was more than a mere bystander to a co-defendant’s criminal
actions. A review of the police surveillance video of the stop reveals that Brown
walked away from Officer Benjamin, despite the fact that Officer Benjamin
had activated the blue lights on his patrol car immediately after pulling in
behind Brown and Jones’s truck. Moreover, Brown continued walking towards
the convenience store despite multiple orders from Officer Benjamin to return
to the truck. In Rice, Williford hid his true identity, evaded giving his last
name, and avoided giving identification to the police officer. Id. The court said
that those actions could reasonably lead the officer to believe that Williford
“might be involved [with] or at least ha[ve] some knowledge of [his associate’s]
illegal activity.” Id. Similarly, Brown’s actions in avoiding Officer Benjamin
reasonably suggested that he might be involved with the crime of passing
counterfeit money or have some knowledge of the crime. Other courts have
found probable cause in similar situations. 6


        6See Hernandez, 825 F.2d at 849 (finding probable cause to arrest two men where
carnival vendor had described both men, only one of whom had tried to pass a counterfeit
bill, and police officers had subsequently found the defendant and his co-defendant a short
time later at the carnival and the men matched the vendor’s description); see also United
States v. Nash, 946 F.2d 679, 681 (9th Cir. 1991) (finding probable cause where store clerk
called police to report a man fitting the description of a robber broadcast over the radio, and
when police approached the cab in which the man was sitting, “he exited the cab and
attempted to leave the scene,” but “was stopped by police, who determined that he matched
the description given with the exception of clothing color”); United States v. Hill, 340 F. Supp.
344, 348 (E.D. Pa. 1972) (finding probable cause to arrest passengers in rear seat of car, when
only the individual in the front seat appeared to have engaged in an illegal transaction,
explaining that the fact that the passengers “left the rear seat” and “started to walk away,”
when “taken with the surrounding facts indicates enough guilty knowledge of the transaction
                                              13
    Case: 13-60223        Document: 00512551826           Page: 14     Date Filed: 03/06/2014


                                        No. 13-60223

       Brown argues that Rice is distinguishable because Williford was evasive
about his identity whereas Brown was not. This argument is unpersuasive.
The relevance of Rice is that a defendant’s actions raised suspicion that he was
more than a bystander to his co-defendant’s illegal activity, i.e., that he was
involved with or knew of the illegal activity. Brown’s actions in ignoring the
patrol car’s flashing lights and disobeying Officer Benjamin’s orders did
precisely that.
       Likewise, Brown’s argument that “a person’s presence at the scene of an
offense and association with persons connected to an offense are insufficient to
establish probable cause” is unavailing. We do not find probable cause solely
because of Brown’s presence, although that is one layer we consider in the
laminated total. See Olivares-Pacheco, 633 F.3d at 402; Harlan, 35 F.3d at
179. Brown engaged in independent actions that reasonably raised Officer
Benjamin’s suspicions, and Officer Benjamin saw open beer containers on
Brown’s side of the vehicle, in violation of local law. Taken together, these
factors establish probable cause.
       For these reasons, we conclude that Officer Benjamin’s reasonable
suspicion ripened into probable cause to arrest Brown.
          V.     ERRORS IN DISTRICT COURT’S FACTUAL FINDINGS
       Brown contends that the district court’s ruling contained several factual
errors that constitute clear error, and therefore warrant reversal. Specifically,



to overcome any presumption that they were merely innocent passengers, and in the Court’s
opinion established probable cause for their arrest likewise”); Matter of E.G., 482 A.2d 1243,
1247 (D.C. 1984) (finding probable cause where suspect matched complainant’s description
and refused officer’s order to halt; the court explained that “the strong correlation between
appellant’s appearance and the description possessed by [the officer], together with
appellant’s proximity to the crime scene and his behavior when confronted with a police order
to halt, tips the scales here in favor of probable cause”); LAFAVE, SEARCH AND SEIZURE § 3.4(c)
(explaining that “if the officer attempts a lawful stop but the suspect ‘refused to stop when
initially ordered to do so,’ this may also be taken into account” in the probable cause analysis).

                                               14
   Case: 13-60223     Document: 00512551826     Page: 15    Date Filed: 03/06/2014


                                 No. 13-60223

he challenges the district court’s findings that: (1) counterfeit money was found
“in the vehicle and on the persons of Jones and Brown”; (2) Guyton “provided
a description of the persons that were offering the counterfeit bills”; (3) Brown
was a passenger in the truck and “almost immediately exited the truck and
attempted to walk into the convenience store”; (4) and Guyton told “one or both
or both defendants, ‘You gave me a fake 100-dollar bill.’” Brown also argues
that the district court committed clear error when it stated that Jones’s
response to Guyton, that he “will make it right,” was “indicative to the [c]ourt
that Jones and the other occupant, Brown, were aware that the currency
passed at the yard sale was counterfeit currency.”
      We conclude that the district court’s first finding constitutes clear error,
since there was no testimony that counterfeit money was found on Brown’s
person. However, the district court’s erroneous finding does not alter our Terry
or probable cause analyses, since there was sufficient evidence to reach our
conclusions absent the error. Therefore, the court’s finding does not affect
Brown’s substantial rights, and is harmless error. Fed. R. Crim. P. 52; see
United States v. Hughes, 726 F.3d 656, 668 (5th Cir. 2013).
      The district court’s other findings are not clearly erroneous. Guyton
provided a description of both Jones and Brown, and their vehicle, that was
sufficient for Officer Benjamin to identify them.       The fact that Guyton’s
description of Brown was less specific than her description of Jones is not
material; Brown was found accompanying Jones and in the vehicle that Guyton
described. The court’s finding that Brown was a passenger in the vehicle and
attempted to enter the convenience store is supported by the record and the
patrol car’s video. The court’s finding that Guyton informed “one or both
defendants” of the counterfeit bill is likewise not erroneous, since the record
reveals that she made her statement to Jones.


                                       15
   Case: 13-60223     Document: 00512551826      Page: 16   Date Filed: 03/06/2014


                                  No. 13-60223

      Finally, the court did not commit clear error when it suggested that
Jones’s statement was indicative of Brown’s guilt. Since Guyton’s information
implicated both defendants, and Brown’s independent actions reasonably
raised Officer Benjamin’s suspicions, there is a “reasonable view of the
evidence [] support[ing]” the district court’s statement. See Scroggins, 599 F.3d
at 440. Moreover, even if the court’s statement were clearly erroneous, it would
not change our Terry or probable cause analyses, since there was sufficient
evidence to reach our conclusions without consideration of Jones’s statement.
                            VI.    CONCLUSION
      For the foregoing reasons, we AFFIRM the district court’s judgment.




                                       16